2012 Award
Performance Stock Units


TRIMAS CORPORATION
2011 OMNIBUS INCENTIVE COMPENSATION PLAN
PERFORMANCE STOCK UNIT AGREEMENT


TriMas Corporation (“Corporation”), as permitted by the TriMas Corporation 2011
Omnibus Incentive Compensation Plan (“Plan”), grants to the individual listed
below (“Grantee”), the opportunity to earn the Performance Stock Units (“PSUs”)
in the amount designated in this Performance Stock Unit Agreement (“Agreement”),
subject to the terms and conditions of the Plan and this Agreement.
Unless otherwise defined in this Agreement or in Appendices A or B to this
Agreement, the terms used in this Agreement have the same meaning as defined in
the Plan; provided, however, that, as permitted by Section 10.1 of the Plan, the
PSUs awarded in this Agreement consist solely of Restricted Stock Units (with
performance conditions) under the Plan. The term “Service Provider” as used in
this Agreement means an individual actively providing services to the
Corporation or a Subsidiary or Affiliate of the Corporation.
I.    NOTICE OF PSU AWARD
Grantee:
[specify Grantee’s name]
Date of Agreement:
[month and day], 2012
Grant Date:
[month and day], 2012
Number of PSUs in Award:
[number of shares], subject to lesser or greater number depending on achievement
of performance goals
Performance Period:
Beginning on January 1, 2012, and continuing through December 31, 2014
Settlement Method:
Earned and vested PSUs will be settled by delivery of one share of Stock for
each PSU being settled.



II.    AGREEMENT
A.    Grant of PSUs. The Corporation grants to the Grantee (who, pursuant to
this Award is a Participant in the Plan) the number of PSUs set forth above,
subject to adjustment as provided otherwise in this Agreement. The PSUs granted
under this Agreement are payable only in shares of Stock. Notwithstanding
anything to the contrary anywhere else in this Agreement, the PSUs in


--------------------------------------------------------------------------------


this Award are subject to the terms, definitions and provisions of the Plan,
which are incorporated by reference into this Agreement.
1.    Vesting. Grantee must be employed on the Settlement Date (as such term is
defined in Section II.A.7 below) to be eligible to vest in, and earn, any PSUs.
Any unvested PSUs subject to this Award will be canceled and forfeited if the
Grantee terminates the Grantee’s services with the Corporation or a Subsidiary
or Affiliate of the Corporation prior to the Settlement Date, except as
designated otherwise in this Agreement. Any PSUs that remain unearned after the
“Determination Date” (as such term is defined in Appendix A) will be canceled
and forfeited.
2.    Performance Goals to Earn PSUs. Grantee will only receive shares of Stock
related to, and to the extent that, such shares are earned pursuant to the
“Performance Goals” specified in Appendix A to this Agreement.
3.    Rights of Grantee. This Award does not entitle the Grantee to any
ownership interest in any actual shares of Stock unless and until such shares of
Stock are issued to the Grantee pursuant to the terms of the Plan. Since no
property is transferred until the shares of Stock are issued, the Grantee
acknowledges and agrees that the Grantee cannot and will not attempt to make an
election under Section 83(b) of the Code to include the fair market value of the
PSUs in the Grantee’s gross income for the taxable year of the grant of this
Award. Until shares of Stock are issued to the Grantee in settlement of earned
and vested PSUs under this Award, the Grantee will have none of the rights of a
stockholder of the Corporation with respect to the shares of Stock issuable in
settlement of the PSUs, including the right to vote the shares of Stock and
receive distributions other than dividends. Shares of Stock issuable in
settlement of PSUs will be delivered to the Grantee upon settlement in book
entry form or in such other manner as the Committee may determine.
4.    Adjustments. In the event of any stock dividend, reclassification,
subdivision or combination, or similar transaction affecting the Stock to which
the PSUs covered by this Award relate, the rights of the Grantee will be
adjusted as provided in Section 17 of the Plan.
5.    Termination of Services. Any unvested PSUs subject to this Award will be
forfeited if the Grantee voluntarily terminates the Grantee’s services with the
Corporation or a Subsidiary or Affiliate, or if the Grantee’s services are
terminated by the Corporation for any reason (other than death, Disability, or
Retirement) before the Settlement Date. Notwithstanding the foregoing, if
Grantee ceases to be Service Provider during the performance period specified in
the table above (the “Performance Period”) as a result of Grantee’s death or
Disability, the Grantee shall receive a pro-rata portion of the number of PSUs,
if any, that are earned under Section II.A.2 due to the achievement of one or
more performance measures specified in Appendix A during the Performance Period.
The pro-rata percentage of the number of PSUs to be earned and settled under
Section II.A.7 shall be equal to (x) the amount determined under Section II.A.2
above at the end of the Performance Period, multiplied by (y) a fraction (not
greater than 1), the numerator of which is the number of full calendar months
the Grantee was employed or rendering services from the Grant Date through the
date of the Grantee’s termination, and the denominator of which is 36. If


--------------------------------------------------------------------------------


a Participant ceases to be a Service Provider as a result of Participant’s
Retirement, the Committee may, in its discretion, permit Participant to receive
a pro-rata portion of the number of PSUs specified in Section 1 above, with the
pro-rata percentage of the number of PSUs to be vested to be determined in
accordance with the immediately preceding sentence. Any PSUs that are not earned
and do not vest in accordance with the foregoing sentence shall terminate and be
forfeited as of the date of the Grantee’s termination. Further, the Corporation
retains the right to accelerate the vesting (but not the time of payment) of all
or a portion of the PSUs subject to this Award, in which event a similar
pro-ration determination as provided in the previous sentence will be apply.
6.    Change in Control. If a Change in Control occurs prior to the end of the
Performance Period, the PSUs shall be subject to pro-rata vesting such that the
number of PSUs subject to the Award that shall become vested and non-forfeitable
shall equal (x) the Target number of PSUs, multiplied by (y) a fraction (not
greater than 1), the numerator of which is the number of full calendar months
the Grantee was employed or rendering services following the Grant Date through
the date of the consummation of the Change in Control, and the denominator of
which is 36. Any PSUs that are not earned and do not vest in accordance with the
foregoing sentence shall terminate and be forfeited as of the date of the Change
in Control.
7.    Determination of PSUs Earned and Vested; Settlement. Upon the Committee’s
certification of achievement of the Corporation’s Performance Goals (as
described in Appendix A), and the Participant’s satisfaction of the vesting
requirements in Section II.A.1 above, this Award shall be settled by issuing to
the Grantee the number of Shares of Stock determined pursuant to Appendix A and
the Grantee’s name shall be entered as the shareholder of record on the books of
the Corporation. This settlement shall occur as soon as practicable following
the end of the Performance Period, but in no event later than the March 15th
following such Performance Period (the “Settlement Date”). Any unearned PSUs
will be canceled and forfeited. In all circumstances, the number of PSUs earned
or vested will be rounded down to the nearest whole PSU, unless otherwise
determined by the Committee.
B.    Other Terms and Conditions.
1.    Non-Transferability of Award. Except as described below, this Award and
the PSUs subject to this Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution. Notwithstanding the foregoing, with the consent of the
Committee in its sole discretion, the Grantee may assign or transfer this Award
and its underlying PSUs to a “Permitted Assignee”, if the Permitted Assignee is
bound by and subject to all terms and conditions of the Plan and this Agreement,
and the Permitted Assignee executes an agreement satisfactory to the Corporation
evidencing these obligations. The terms of this Award are binding on the
executors, administrators, heirs, successors and assigns of the Grantee.
2.    Withholding. Grantee authorizes the Corporation to withhold from the
shares of Stock to be delivered upon vesting of the PSUs as payment the amount
needed to satisfy any applicable income and employment tax withholding
obligations, or Grantee agrees to tender


--------------------------------------------------------------------------------


sufficient funds to satisfy any applicable income and employment tax withholding
obligations in connection with the vesting of the PSUs and the resulting
delivery of Stock under this Award.
3.    Dispute Resolution. Grantee and the Corporation agree that any
disagreement, dispute, controversy, or claim arising out of or relating to this
Agreement, its interpretation, validity, or the alleged breach of this
Agreement, will be settled exclusively and, consistent with the procedures
specified in this Section B.3., irrespective of its magnitude, the amount in
controversy, or the nature of the relief sought, in accordance with the
following:
(a)    Negotiation. In the event of any dispute, controversy, claim, question or
disagreement arising from or relating to this Agreement or the breach of this
Agreement, the Grantee and the Corporation will use their best efforts to settle
the dispute, claim, question or disagreement. To this effect, they will consult
and negotiate with each other in good faith and, recognizing their mutual
interests, attempt to reach a just and equitable solution satisfactory to both
parties.
(b)    Arbitration. If the Grantee and the Corporation do not reach a solution
within a period of 30 days, then, upon written notice by the Grantee to the
Corporation or the Corporation to the Grantee, all disputes, claims, questions,
controversies, or differences will be submitted to arbitration administered by
the American Arbitration Association (the “AAA”) in accordance with the
provisions of its Employment Arbitration Rules (the “Arbitration Rules”).
(1)    Arbitrator. The arbitration will be conducted by one arbitrator skilled
in the arbitration of executive employment matters. The parties to the
arbitration will jointly appoint the arbitrator within 30 days after initiation
of the arbitration. If the parties fail to appoint an arbitrator as provided
above, an arbitrator with substantial experience in executive employment matters
will be appointed by the AAA as provided in the Arbitration Rules. The
Corporation will pay all of the fees, if any, and expenses of the arbitrator and
the arbitration, unless otherwise determined by the arbitrator. Each party to
the arbitration will be responsible for his/its respective attorneys fees or
other costs of representation.
(2)    Location. The arbitration will be conducted in Oakland County, Michigan.
(3)    Procedure. At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party. No evidence of
any witness may be presented in any form unless the opposing party or parties
has the opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.
(4)    Decision. Any decision or award of the arbitrator is final and binding


--------------------------------------------------------------------------------


on the parties to the arbitration proceeding. The parties agree that the
arbitration award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment upon
the arbitration award may be entered in any court having jurisdiction.
(5)    Power. Nothing contained in this Agreement may be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.
The provisions of this Section survive the termination or expiration of this
Agreement, are binding on the Corporation’s and Grantee’s respective successors,
heirs, personal representatives, designated beneficiaries and any other person
asserting a claim described above, and may not be modified without the consent
of the Corporation. To the extent arbitration is required, no person asserting a
claim has the right to resort to any federal, state or local court or
administrative agency concerning the claim unless expressly provided by federal
statute, and the decision of the arbitrator is a complete defense to any action
or proceeding instituted in any tribunal or agency with respect to any dispute,
unless precluded by federal statute.
4.    Code Section 409A. Without limiting the generality of any other provision
of this Agreement, Sections 18.9 and 18.10 of the Plan pertaining to Code
Section 409A are explicitly incorporated into this Agreement.
5.    No Continued Right as Service Provider. Nothing in the Plan or in this
Agreement confers on the Grantee any right to continue as a Service Provider of
the Corporation or any Subsidiary or Affiliate of the Corporation, or may
interfere with or restrict in any way the rights of the Corporation or any
Subsidiary or Affiliate of the Corporation, which are hereby expressly reserved,
to discharge the Grantee at any time for any reason whatsoever, with or without
Cause, except to the extent expressly provided otherwise in a written employment
agreement between the Grantee and the Corporation or any Subsidiary or Affiliate
of the Corporation.
6.    Effect on Other Benefits. In no event will the value, at any time, of the
PSUs or any other payment or right to payment under this Agreement be included
as compensation or earnings for purposes of any other compensation, retirement,
or benefit plan offered to employees of, or other Service Providers to, the
Corporation or any Subsidiary or Affiliate of the Corporation or Affiliate
unless otherwise specifically provided for in such plan.
7.    Unfunded and Unsecured General Creditor. Grantee, as a holder of PSUs and
rights under this Agreement has no rights other than those of a general creditor
of the Corporation. The PSUs represent an unfunded and unsecured obligation of
the Corporation, subject to the terms and conditions of this Agreement and the
Plan.
8.    Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Michigan, notwithstanding conflict of law
provisions.


--------------------------------------------------------------------------------


(Signature Page Follows)


--------------------------------------------------------------------------------


This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.
TRIMAS CORPORATION
Dated: [month and date], 2012
By:        
Name: Joshua A. Sherbin
Title: Vice President, General Counsel and Corporate Secretary







GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS PERFORMANCE STOCK UNIT
AGREEMENT, NOR IN THE CORPORATION’S 2011 OMNIBUS INCENTIVE COMPENSATION PLAN,
WHICH IS INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON GRANTEE ANY
RIGHT WITH RESPECT TO CONTINUATION AS A SERVICE PROVIDER OF THE CORPORATION OR
ANY PARENT OR SUBSIDIARY OR AFFILIATE OF THE CORPORATION, NOR INTERFERES IN ANY
WAY WITH GRANTEE’S RIGHT OR THE CORPORATION’S RIGHT TO TERMINATE GRANTEE’S
SERVICE PROVIDER RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR
WITHOUT PRIOR NOTICE.
BY CLICKING THE “ACCEPT” BUTTON BELOW, GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF
THE PLAN AND REPRESENTS THAT THE GRANTEE IS FAMILIAR WITH THE TERMS AND
PROVISIONS OF THE PLAN. GRANTEE ACCEPTS THIS PERFORMANCE STOCK UNIT AWARD
SUBJECT TO ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. GRANTEE HAS
REVIEWED THE PLAN AND THIS AGREEMENT IN THEIR ENTIRETY. GRANTEE AGREES TO ACCEPT
AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE
COMMITTEE UPON ANY QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD.






--------------------------------------------------------------------------------


APPENDIX A
TO
PERFORMANCE STOCK UNIT AGREEMENT


PERFORMANCE GOALS FOR PSU AWARD


The actual number of PSUs earned by the Grantee will be determined by the
Committee by the March 1st following the end of the Performance Period
(“Determination Date”), using data as of, and including, December 31, 2014,
under the rules described below. Any PSUs not earned as of the Determination
Date will be canceled and forfeited.


1.    The actual number of shares of Stock delivered to the Grantee in
settlement of the PSUs earned under this Agreement will be determined based on
actual performance results, i.e., EPS CAGR and Cash Generation, as described
below, subject Section II.A.1 of the Agreement.


2.    The PSUs subject to this Award are earned based on the achievement of
specific performance measures over the Performance Period (i.e., January 1, 2012
through December 31, 2014) and determined on the Determination Date.


3.    The PSUs subject to this Award that will actually be earned will be based
on the achievement of the following performance measures:


(A)
a measure tied to an earnings per share compounded annual growth rate (“EPS
CAGR”); and

(B)
a measure tied to Cash Generation.



4.    The performance measures are weighted as follows:


(A)
EPS CAGR = 75%; and

(B)
Cash Generation = 25%.



5.    For purposes of the performance measures:


(A)
“EPS CAGR” means the cumulative average growth rate over the term of this Award
of the diluted earnings per share from continuing operations as reported in the
Corporation’s Income Statement within the applicable Form 10-Q and Form 10-K,
plus or minus special items that may occur from time-to-time that the Committee
believes should adjust the as reported results for measurement of performance;
and

(B)
“Cash Generation” means the Corporation’s three-year cash flow from operating
activities less capital expenditures, as reported in the Corporation’s Cash Flow
Statement with the applicable Form 10-Q and Form 10-K, plus or minus special
items that may occur from time-to-time, divided by the Corporation’s three-year
income from continuing operations as reported in the Corporation’s Income
Statement within the applicable Form 10-Q and Form 10-K, plus or minus special
items that may occur from time-time-time.



6.    The portion of the PSUs subject to this Award that are tied to achievement
of EPS CAGR


--------------------------------------------------------------------------------


will be determined in accordance with the table below, with the total value of
such portion of this Award determined based on the level of EPS CAGR that is
achieved:


EPS CAGR %
 
Award Payout
(Reflected as % of PSUs Subject to EPS CAGR)
 
 
 
 
 
 
 
 
 

There will be no pro rata allocations between the achievement of EPS CAGR
percentage levels, i.e., there will be no interpolation or rounding up between
the specified EPS CAGR percentage levels.
7.    The portion of the PSUs subject to this Award that are tied to achievement
of Cash Generation will be determined in accordance with the table below, with
the total value of this Award determined based on the level of Cash Generation
that is achieved:
Target 
(Cash Generation %)
 
Award Payout
(Reflected as % of PSUs Subject to Cash Generation)
 
 
 
 
 
 
 
 
 

There will be no pro rata allocations between the achievement of Cash Generation
percentage levels, i.e., there will be no interpolation or rounding up between
the specified Cash Generation percentage levels.


